Citation Nr: 0630272	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This claim is on appeal from the Phoenix, Arizona, Department 
of Veterans Affairs (VA) Regional Office (RO).

The appellant testified before the undersigned Acting 
Veterans Law Judge in August 2005.  A transcript of the 
hearing is of record.

In August 2005, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2006).  This case 
was remanded by the Board in November 2005 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran died in August 1999 at the age of 78.  
According to the Certificate of Death, the cause of the 
veteran's death was listed as cardiorespiratory arrest due to 
terminal squamous cell pulmonary carcinoma.  The veteran died 
at home; there was no autopsy performed.

2.  The appellant is the veteran's surviving spouse.

3.  At the time of the veteran's death, service connection 
had not been established for any service-connected 
disabilities. 

4.  The disorders that resulted in the veteran's death, 
cardiorespiratory arrest and squamous cell carcinoma of the 
lungs, had their onset long after service and were unrelated 
to the veteran's military service or any incident thereof.


CONCLUSION OF LAW

Neither cardiorespiratory arrest or squamous cell pulmonary 
carcinoma were incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 1310, 5103A, 5103(a) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required where the condition 
noted during service (or in the presumptive period) is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Further, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).    

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran died in August 1999 at the 
age of 78.  The cause of death was listed as 
cardiorespiratory arrest due to terminal squamous cell 
pulmonary carcinoma.  He was not service-connected for any 
disabilities at the time of his death.  

The appellant contends, in essence, that the veteran was 
misdiagnosed with pneumonia while on active duty in 1946 and, 
in fact, should have been treated for tuberculosis.  She 
contends that the misdiagnosed tuberculosis went untreated 
for years, eventually leading to renal tuberculosis, which 
was diagnosed in the early 1960s.  She asserts that the 
untreated pulmonary tuberculosis weakened the veteran's 
system and left him susceptible to pulmonary cancer, which 
eventually resulted in his death at the age of 78.

While the Board is sympathetic to the appellant's assertions, 
the medical evidence does not support her claim.  
Significantly, in order to be service-connected for the cause 
of the veteran's death, his death must have been caused by a 
disability that was incurred in or aggravated by military 
service.  In other words, since his death was essentially 
caused by lung cancer, the evidence must show that he had 
lung cancer, or symptoms reasonably attributed thereto, while 
on active duty.  

The service medical records note that the veteran was 
diagnosed with primary atypical pneumonia, cause unknown, of 
the right lower lobe while on active duty.  He was 
hospitalized for 4 months and returned to duty.  In a January 
1944 flight examination, it was noted that the veteran had 
been hospitalized with pneumonia but that the recovery was 
"normal."  The respiratory system and a chest X-ray were 
also reported as normal.  In the February 1946 separation 
examination, his lungs were also reported as "normal."

The appellant contends that the veteran was misdiagnosed 
during his hospitalization for pneumonia and should have been 
treated for tuberculosis.  Regardless of whether the veteran 
had pneumonia or tuberculosis at that time, the evidence does 
not show that his respiratory symptomatology while on active 
duty was consistent with lung cancer, the cause of his death.  
Further, the medical evidence does not reflect a diagnosis of 
lung cancer until 1999, over 50 years after military 
discharge, and just shortly prior to the veteran's death.  
Therefore, the Board places significant probative value on 
the absence of a diagnosis of lung cancer for many years 
after military discharge.  

The Board must focus on the critical inquiry of the claim, 
i.e., whether the cause of the veteran's death (lung cancer) 
was incurred in or aggravated by military service.  
Significantly, the medical evidence does not attribute his 
lung cancer to military service.  There is simply no clinical 
evidence of record which supports the contention that the 
veteran had lung cancer, or symptoms reasonably attributable 
thereto, as a result of military service.  

The appellant has essentially asked the Board to make a 
medical determination that the in-service diagnosis of 
pneumonia was incorrect, that the veteran should have been 
diagnosed with tuberculosis in service as evidenced by a 
diagnosis of renal tuberculosis in 1963, and that the 
untreated tuberculosis weakened his lungs and made him 
susceptible to lung cancer, which developed many, many years 
after military discharge.  

On the question of whether the veteran should have been 
diagnosed with tuberculosis, the Board is charged with 
assessing the medical evidence and cannot disregard the 
findings of the military physicians that the veteran had 
pneumonia, and not tuberculosis.  A review of the service 
medical records reflects that the veteran was tested on three 
occasions for pulmonary tuberculosis, but all three specimens 
were negative.  

In support of the appellant's assertion that the veteran had 
pulmonary tuberculosis while on active duty, she points to 
medical evidence showing that the veteran was diagnosed with 
renal tuberculosis in 1963, and the treating physician's 
opinion at that time that it was possible that the renal 
tuberculosis might have started 15 to 20 years previously, 
dating the onset to 1943-1948.  She also vigorously maintains 
that she and the veteran were told in 1963 that he did, in 
fact, have tuberculosis during military service.

The Board places less probative value on the October 1963 
statement of the treating physician, as it relates to the 
issue regarding cause of death.  Specifically, the 
characterization that it was "possible" that renal 
tuberculosis "might" have started 15-20 years previously, 
constitutes mere speculation as to the etiology of the 
veteran's renal tuberculosis.  Even at the time of the 
diagnosis of renal tuberculosis, the chest X-ray was 
reportedly normal, suggesting no evidence of pulmonary 
tuberculosis at that time.  

Service connection cannot be based on resort to speculation 
or remote possibility.  See 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  It has been observed that 
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between a current or claimed disorder and an incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

Even more critical to this analysis, the veteran's ultimate 
demise was not attributed to either pulmonary tuberculosis or 
to renal tuberculosis.  Therefore, regardless of whether the 
veteran had pulmonary tuberculosis in service or renal 
tuberculosis in 1963, the cause of his death was attributed 
to lung cancer, initially diagnosed in 1999, just shortly 
prior to his death.  Since the veteran was obviously not 
diagnosed with cancer in 1963, the October 1963 statement has 
little to no relevance to the cause of death issue now before 
the Board.

Nonetheless, in an attempt to thoroughly consider the medical 
issues raised by the appellant, the Board sought and received 
an expert medical opinion on the issues of whether it was as 
likely as not that the veteran's underlying infection was the 
same as, or related to, the infectious process involving his 
genitourinary system in 1963, and whether there was a 
reasonable probability that the underlying infection existed 
throughout the veteran's lifetime.  The medical expert was 
also asked to address the threshold question in the cause of 
death claim of the likelihood that an infectious process 
caused, or in any way, contributed to the cancer which was 
present at the time of the veteran's death.

After reviewing the claims file and previous medical records, 
the physician offered the following opinion with respect to 
the issue of the in-service pneumonia:

[I]t is my opinion that the veteran's 
pneumonia, from which he suffered in 
09/43, was not consistent with 
tuberculosis pneumonia, secondary to many 
objective factors.  [He] had negative 
cultures of his sputum and negative 
smears along with a normal chest x-ray 
when a subsequent physical was obtained 
for flight status.  If the veteran 
possessed tuberculosis pneumonia at the 
time, it would be more likely that he 
would have evidence of chest x-ray 
findings after his initial illness.  The 
fact that he had a clear chest x-ray in 
1944 for flight status, lends more 
evidence that the tuberculosis did not 
exist with his prior respiratory illness.

With respect to the issue of whether the veteran had an 
underlying infection throughout his lifetime, the examiner 
related that 

[I]t is unknown at the time when his 
genitourinary tuberculosis actually 
began.  There is a long-standing history 
of alcoholism in the record.  It is well 
known that alcoholics are more 
predisposed to tuberculosis infections, 
and I cannot find any evidence as to when 
the alcoholism began.  

The reviewing physician related that he had considered the 
October 1963 statement that renal tuberculosis may have 
existed 15 to 20 years prior to the initial onset but felt 
that this was "merely speculative."  On this point, he 
concluded that the likelihood of renal tuberculosis 
developing from military service was remote and more likely 
secondary to alcoholism but he could not place an exact date 
of it.  

On the final critical issue of whether a long-standing 
infection caused, or in any way, contributed to the cancer 
which was present at the time of the veteran's death, the 
reviewing physician stressed that an infection was not likely 
related to the veteran's lung cancer.  Rather, he opined that 
"it is most likely that [the veteran's] lung cancer was the 
result of excessive tobacco exposure and not of a 
tuberculosis infection."

The Board places significant probative value on the April 
2006 medical expert's opinions as they were based on a review 
of the claims file and supported by sound rationale.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches . . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators . . . .").

The Court has held that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
appellant's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the April 2006 opinions indicate 
that the reviewing physician considered the claims file, 
including the October 1963 statement relied on by the 
appellant, before rendering his opinions.  Therefore, the 
Board places great weight on the medical expert's opinions, 
which addressed the issue directly on point.

The Board has also considered the appellant's statements in 
support her claim, including testimony presented at the 
August 2005 Board hearing.  However, the Board notes that 
where the determinative issue is one of medical causation or 
a diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  The 
mere contentions of the appellant as to a medical 
relationship, no matter how well meaning, without supporting 
medical evidence will not support a claim for service 
connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan 
v. Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993).  The appellant lacks the medical expertise to offer 
an opinion as to a diagnosis, as well as to medical causation 
of the veteran's death.  

In sum, despite the appellant's assertions to the contrary, 
the Board concludes that a disability incurred in or 
aggravated by active service neither caused or contributed 
substantially or materially to cause the veteran's death from 
lung cancer.  Lung cancer was not shown in service or for 
many years thereafter.  In addition, the appellant's 
contention that the veteran suffered from tuberculosis in 
service which resulted in a weakening of his lung causing him 
to be more susceptible to cancer is not supported by the 
clinical medical findings.  Accordingly, the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death is denied.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The appellant was 
notified of the VCAA as it applies to her present appeal by 
correspondence dated in March 2002, April 2005, and December 
2005.  She has been provided every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  

The VCAA notice letters provided to the appellant generally 
informed her of the evidence not of record that was necessary 
to substantiate her claim and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claim.  
There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, the claims file suggests that the veteran's service 
medical records were lost in the fire at the National 
Personnel Records Center (NPRC) in 1973; however, a review of 
the service medical records on file show what appear to be a 
full set of records, including, among other things, entrance 
and separation examination, plus the hospital records from 
the veteran's 1943 bout of pneumonia.  As such, there is no 
need for additional consideration based on lost service 
medical records.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in April 2006.  The 
available medical evidence is sufficient for an adequate 
determination.  Further, the appellant requested and was 
provided with a hearing before the Board in August 2005.

In this case, no further notice is needed as to any 
disability rating or effective date matters under the 
guidance of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Although for a cause of death claim, the appellant would not 
be assigned a disability rating, an effective date would be 
assigned.  However, since the claim is being denied, any 
questions as to the effective date to be assigned are 
rendered moot.  VA is not required, therefore, to provide 
this notice.  

The RO did, however, notify the appellant in the July 2006 
supplemental statement of the case that if her claim was 
granted, an effective date would be assigned.  In the usual 
course of events, VA would readjudicate the pending claim 
after providing such notice.  The fact that this did not 
occur in this case, however, is harmless error since such 
notice was not even required for the reasons given above.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is denied.



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


